Exhibit 10.5

AMENDMENT

TO

STOCK OPTION AGREEMENT

PHARMACYCLICS, INC., a Delaware corporation (the "Corporation") and
[________________________] ("Optionee") have entered into that certain Stock
Option Agreement (the "Agreement") effective as of [_______________, ______],
evidencing the stock option originally granted to Optionee as of
[______________, ______]. In order to amend the Agreement in certain respects,
the Corporation and Optionee hereby agree as follows effective as of
[________________, 2004].

I.

Paragraph 5(vi) of the Agreement is hereby amended to read in its entirety as
follows:

"(vi) In the event of a Corporate Transaction or Change in Control, the
provisions of Paragraph 6 shall govern the period for which this option is to
remain exercisable following Optionee's cessation of Service and shall supersede
any provisions to the contrary in this paragraph"

II.

Paragraph 6(a) of the Agreement is hereby amended to read in its entirety as
follows:

"(a) In the event of any Corporate Transaction or Change in Control, each
outstanding option, which is not otherwise vested or remains subject to
forfeiture shall automatically accelerate so that each such option shall,
immediately prior to the Corporate Transaction or Change in Control become
vested and exercisable with regard to fifty percent (50%) of the shares of
Common Stock which are at the time subject to such option and unvested and may
be exercised for all or any portion of such shares as fully-vested shares of
Common Stock, if applicable and fifty percent (50%) of the forfeiture
restrictions on such options, if applicable, will lapse. The remaining shares of
Common Stock at the time subject to each outstanding option, but not otherwise
vested pursuant to the terms of preceding sentence, shall automatically
accelerate so that each such option shall, immediately prior to the Corporate
Transaction or Change in Control become vested and exercisable with regard to
the remaining shares, if applicable, and the forfeiture restrictions shall
lapse, provided however, the remaining shares shall not become vested and
exercisable on such accelerated basis and the remaining forfeiture restrictions
will not lapse, if and to the extent, such option is assumed or substituted by
the successor corporation. In the event the Optionee's service is terminated by
reason of Involuntary Termination, within eighteen (18) months following a
Corporate Transaction or Change in Control in which a portion of such option was
assumed or substituted, the shares subject to such option shall thereupon vest
in full and, if applicable, the remaining forfeiture restrictions shall lapse.
Any options so accelerated shall remain exercisable for fully-vested shares, if
applicable, until the earlier of (i) the expiration of their term or (ii) the
expiration of the one (1)-year period measured from the effective date of the
Involuntary Termination."

III.

Paragraph 6(d) of the Agreement is hereby amended to read in its entirety as
follows:

"(d) The portion of any Incentive Option accelerated in connection with a
Corporate Transaction or Change in Control shall remain exercisable as an
Incentive Option only to the extent the applicable One Hundred Thousand Dollar
limitation is not exceeded. To the extent such dollar limitation is exceeded,
the accelerated portion of such option shall be exercisable as a Non-Statutory
Option under the Federal tax laws."

IV.

Paragraph 17(iii) is hereby deleted in its entirety and subsequent subparagraphs
shall be renumbered appropriately to reflect the foregoing deletion.

V.

New Paragraph C is hereby added to the Appendix to the Agreement to read in its
entirety as follows:

"C. Change in Control shall mean a change in ownership or control of the
Corporation effected through either of the following transactions:

(a) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended) of securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation's
outstanding securities pursuant to a tender or exchange offer made directly to
the Corporation's stockholders which the Board does not recommend such
stockholders to accept, or

(b) a change in the composition of the Board over a period of thirty-six (36)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (1) have been Board members continuously since the
beginning of such period or (2) have been elected or nominated for election as
Board members described in clause (1) who were still in office at the time the
Board approved such election or nomination."

VI.

The remaining Paragraphs of the Appendix to the Agreement shall be renumbered
appropriately to reflect the foregoing addition of New Paragraph C.

Except as amended hereby, the Agreement remains in full force and effect.

[Remainder of this page intentionally left blank.]

IN WITNESS WHEREOF, the parties have caused this Amendment to Stock Option
Agreement to be executed as of [___________________, 2004].



THE CORPORATION

PHARMACYCLICS, INC.

a Delaware Corporation

By: ______________________________

Name: ____________________________

Title: _____________________________

 

 

OPTIONEE

 

_______________________________

[_______________], Optionee